110 F.Supp.2d 976 (2000)
HOLLAND HITCH CO., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 00-76, Court No. 98-05-02133.
United States Court of International Trade.
July 5, 2000.

FINAL JUDGMENT ORDER
WATSON, Judge.
Upon reading plaintiff's motion for partial summary judgment, upon consideration of defendant's response and consent to final judgment regarding plaintiff's principal classification under subheading 8708.99.80, HTSUS, for parts and accessories of motor vehicles, and defendant's consent to duty-free treatment of the entry covered by this action under this classification *977 pursuant to the Automotive Products Trade Act ("APTA"), upon consideration of other papers and proceedings had herein, it is hereby:
ORDERED that this final judgment for plaintiff is to be entered by the Clerk of the Court, and it is further
ORDERED that the Customs Service shall reliquidate entry number XXX-XXXXXXX-X, under subheading 8708.99.80, HTSUS, providing for duty-free treatment under the APTA, and make refund with any interest provided for by law.